In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00343-CR

BRANDY NICHOLE SMITH,                      §    On Appeal from the 43rd District Court
Appellant
                                           §    of Parker County (CR17-0107)

                                           §    September 13, 2018
V.
                                           §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth